IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LEEDS & YORK LLC, A DOMESTIC                             No. 83898
                 LIMITED LIABILITY COMPANY,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                                                                          JUN i 2022
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE
                 NADIA KRALL, DISTRICT JUDGE,
                 Respondents,
                 and
                 MICHAEL KAPLAN, M.D.,
                 Real Party in Interest.

                                       ORDER DENYING PETITION
                             This original petition for a writ of mandarnus challenges a
                district court order granting leave to amend a complaint. Having
                considered the petition, answer, and reply, we conclude that our
                extraordinary and discretionary intervention is not warranted.1 See NRS
                34.160; NRS 34.170; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224,
                228, 88 P.3d 840, 841, 844 (2004); Smith v. Eighth Judicial Dist. Court, 107
                Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). In particular,
                interlocutory writ relief is generally not available because the district



                      10ur  review is constrained by petitioner's failure to provide the second
                amended complaint, and we rely on real party in interest's appendix as
                necessary. See NRAP 21(a)(4); NRAP 30(b)(2)(A); Carson Ready Mix, Inc.
                v. First Nat. Bank of Nev., 97 Nev. 474, 476, 635 P.2d 276, 277 (1981) ("It is
                the responsibility of appellant to make an adequate appellate record."); cf.
                Thomas v. State, 120 Nev. 37, 43, 83 P.3d 818, 822 (2004) (noting that it
                was improper for counsel to fail to "adequately cite to the record in his briefs
                or provide this court with an adequate record," and nevertheless resolving
SUPREME COURT   the appeal on its merits where the State provided the necessary parts of the
        OF
     NEVADA
                record in its appendix).
,(11 PM7A
                                                                          Z_      1 cl (1
                court's order may be challenged on appeal from final judgment, providing
                an adequate legal remedy. See Pan, 120 Nev. at 224-25, 88 P.3d at 841.
                Further, additional district court proceedings rnay provide factual
                development that inay prove useful in resolving the issues presented in the
                petition.
                              Insofar as petitioner argues that the petition presents an issue
                of first impression that this court should resolve—namely "whether a
                district court can disturb a prior judge's ruling without justification or
                rationale"—petitioner is mistaken, as it has not shown that the district
                court acted in this manner here. Accordingly, we
                              ORDER the petition DENIED.2



                                          Parraguirre




                Pickering




                cc:   Hon. Nadia Kra11, District Judge
                      Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.
                      Bowen Law Offices
                      Eighth District Court Clerk




                      2 The Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT   decision of this matter under a general order of assignment.
          OF
       NEVADA

                                                        2
40)   1947A